                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

TIMOTHY MARTIN WILLIAMS                                                              PLAINTIFF
#40195

V.                             No. 3:19CV00101-DPM-JTR

CRAIGHEAD COUNTY
DETENTION CENTER                                                                 DEFENDANT

                                            ORDER

       Plaintiff Timothy Martin Williams (“Williams”), a pretrial detainee in the

Craighead County Detention Center (“CCDC”), has filed a pro se § 1983 Complaint

and an “Addendum” alleging that he is being subjected to inhumane conditions of

confinement. Docs. 2 & 3. Before Williams may proceed with this case, the Court

must screen his claims.1

       In his Complaint, Williams alleges that, at the CCDC: (1) he has to sleep on a

foam mat covered with black mold; (2) he has been denied a new mattress or

cleaning supplies to sanitize the one he has; (3) there is black mold in the restroom

and shower; (4) toilet water constantly leaks into his sleeping area; (5) the roof leaks


       1
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss a complaint or a portion thereof if the prisoner has raised claims that: (a) are
legally frivolous or malicious; (b) fail to state a claim upon which relief may be granted; or (c)
seek monetary relief from a defendant who is immune from such relief. Id. § 1915A(b). When
making this determination, a court must accept the truth of the factual allegations contained in the
complaint, and it may consider the documents attached to the complaint. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009); Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011).
and insulation is falling from the ceiling into his eating and sleeping area; and (6)

his living area is covered in black mold and mildew. Doc. 2 at 4.

      In his “Addendum,” Williams again alleges unhealthy and unsanitary

conditions of confinement at the CCDC. However, he also raises a variety of other

issues affecting him and seven other listed detainees, including: (1) threats from

unspecified officers for filing grievances and sending out legal mail; (2) verbal abuse

by unspecified officers; (3) legal proceedings being “postponed in courts for

months” and delays in being moved from the CCDC to “camp” or other facilities;

(4) little or no recreation; (5) “no privacy” regarding mail, and the opening of legal

mail; (6) no means of correspondence or visitation for spouses who are both

incarcerated; (7) being allowed only one “clipper shave” a month; and (8) denial of

proper care for pregnant inmates. Doc. 3.

       “A prisoner cannot bring claims on behalf of other prisoners.” Martin v.

Sargent, 780 F.3d 1334, 1337 (8th Cir. 1985). Thus, Williams cannot bring claims

on behalf of any other CCDC detainees. Instead, Williams can proceed only on the

alleged constitutional violations he personally experienced. Importantly, in

connection with each of those constitutional violations, he must explain how he was

personally harmed or injured. Id.

      Williams names only one Defendant, the “Craighead County Jail/Detention

Center, administration/jail.” It is well settled that a county detention facility is not a


                                            2
legal entity that can be sued in a § 1983 action. See Owens v. Scott County Jail, 328

F.3d 1026, 1027 (8th Cir. 2003); Williams v. Pulaski County Detention Facility, 278

Fed. Appx. 695, 695 (8th Cir. 2008). Instead, Williams must name individuals who

are responsible for the alleged constitutional violations.

      In addition, to the extent Williams is attempting to name the CCDC

administrator as a Defendant, he makes no specific factual or legal allegations

against him or her. See Iqbal, 556 U.S. at 676 (explaining that, to state a viable §

1983 claim, a prisoner “must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution”).

      Finally, Williams’s attempt, in his Addendum, to raise a variety of legally and

factually unrelated claims against multiple unidentified officers, is improper. Federal

Rule of Civil Procedure 20(a)(2) provides that multiple defendants may be joined in

one lawsuit only if the claims against them: (1) arise “out of the same transaction,

occurrence, or series of transactions or occurrences”; and (2) involve “any question

of law or fact common to all defendants.” See also Fed. R. Civ. P. 21 (providing that

a court may sua sponte “add or drop” an improperly joined party or “sever” any

claim). Additionally, a prisoner cannot attempt to defeat the filing fee requirements

in § 1915 by joining unrelated and legally distinct claims in one lawsuit. See Bailey

v. Doe, 434 Fed. Appx. 573, 573 n.1 (8th Cir. 2011) (affirming a trial court’s decision

to sever a prisoner’s complaint into three separate actions and obligating him to pay


                                           3
three separate filing fees). Thus, Williams must limit his present Complaint to claims

and Defendants that are legally and factually related.

       Accordingly, Williams’s “Addendum” is STRICKEN from the record.

Williams must file, within thirty days, an Amended Complaint that: (1) limits his

claims to conduct that is factually and legally related;2 (2) names all the individuals

he believes violated his constitutional rights in connection with each of those

factually and legally related claims; (3) explains, in a direct and concise way, how

each of the named Defendants personally participated in violating his constitutional

rights; (4) provides the specific dates that he was subjected to the allegedly

unconstitutional conditions of confinement; (5) explains how he has been personally

harmed by being exposed to those conditions; and (6) states whether an official

policy, custom, or practice of the CCDC caused his injuries.

       IT IS THEREFORE ORDERED THAT:

       1.      Williams’s Addendum (Doc. 3) is STRICKEN from the record.

       2.      The Clerk is directed to mail Williams a § 1983 complaint form that is

labeled “Amended Complaint.”



       2
         Any new claims Williams asserts must be directly related to the conditions of confinement
claims he asserted in his original Complaint. Any other factually and legally distinct claim he may
wish to assert must be brought in a separately filed § 1983 action. If Williams continues to include,
in his Amended Complaint, factually and legally unrelated claims against multiple Defendants, the
Court will determine whether those claims and Defendants should be dismissed, pursuant to Rules
20(a)(2) and 21.

                                                 4
      3.     Williams must file, within thirty days of the date of this Order, an

Amended Complaint that complies with the instructions in this Order. If he does not

timely and properly do so, this case will be dismissed, without prejudice, pursuant

to Local Rule 5.5(c)(2).

      DATED this 24th day of April, 2019.



                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                        5
